DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/12/2021 has been entered.
Status of Claims
Claim(s) 1-11, 14-20 is/are pending of which Claim(s) 1, 9, 14 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Response to Arguments
First Argument:
	Applicant disagrees with the 112(f) of “biasing member” because one of ordinary skill would recognize the class of structures denoted by the phrase of “biasing member” (Remarks Page 6).
	Examiner’s Response:
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 112(f) is not invoked based on if one of ordinary skill could conceive of the structure that could match with a generic phrase. There is a three-prong test analysis that a phrase under goes which determines if a phrase will be interpreted under 112(f) or not. The first prong is if the .
Second Argument:
	Applicant asserts that the claim rejections of claims 1-6 and 14-17 under Embleton and Rees are improper because these inventions do not provide a “cylindrical” section (Remarks Pages 6-9).
	Examiner’s Response:
Applicant’s arguments, see Remarks Pages 6-9, filed 11/12/2021, with respect to the term “cylindrical” have been fully considered and are persuasive. The interpretation of the references of Embleton and Rees have been updated correspondingly below.
Third Argument:
	Applicant asserts that the claim amendments to claim 9 overcome the previous rejection (Remarks Page 9-11).
	Examiner’s Response:
	Applicant's arguments with respect to the claims have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments, to further rely on the prior art of Busnel in regards to claim 9.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “biasing member” in claims 7, 9, 18-20; wherein “biasing member” refers to a spring ([0029, 0031] of instant specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embleton (US 20160256618 A1) in view of Rees (US 20120074090 A1).
Regarding claim 1, Embleton discloses an apparatus 200 (See Figures 5-8), comprising:
a deformable nipple 220 (See Figures 5-8, and [0098] wherein the nipple 220 is made of silicone and is thus deformable and this nipple 220 includes the sub nipple 246 as see in Figure 6) having a tip 260 at a first end (See Figure 5 -7, wherein 260 is pointing at the tip of the nipple 246 as there is an outlet hole there [0099]), a first cylindrical section 246 (see Figures 6-8 wherein the nipple 220 has a portion 246 near the tip 260 that has cylinder shape (a constant diameter circular elongated shape)) defining a first chamber 244 (infant chamber 244 [0098] is defined by section/portion 246) extending away from the tip 260 (See Figures 6 and 8; [0098]), and a second section 248 (See Figures 6 and 8) defining a second chamber 248 (inside of the section 248, see further [0094]) extending away from the tip 260 and the first cylindrical section 246 (See Figures 5-8 wherein the chamber 248 is extending away from the tip and the first cylindrical section 246), 
a second end 224 (maternal chamber 224) defining an inlet through which fluid can flow into the first chamber 244 (see [0092, 0094] wherein milk flows from the maternal chamber into the second chamber 248 and then the first chamber 244), and 
the tip 260 defining an outlet through which fluid can exit the deformable nipple 220 (see [0099]), the second section 248 having a transverse dimension that is greater than a diameter of the first cylindrical section (246) (see Figures 7-8 wherein the section 248 has a transverse dimension greater than the diameter of the first cylindrical section 246); and 
a check valve 218-1 (the left indicated check valve 218 indicated in Figure 6 at the intersection of chamber 244 and 248 henceforth 218-1, see [0092-0093], wherein this is a one-way valve which is synonymous with “check valve”) disposed in the deformable nipple 220 between the first cylindrical section (246) and the second section 248 (see [0093] wherein the 
Embleton does not disclose a first portion of the first cylindrical section having a first stiffness and a second portion of the nipple having a second stiffness that is lower than the first stiffness, the first portion disposed on a first side of a longitudinal plane bisecting the deformable nipple and the second portion disposed on a second side of the plane.
However, Rees teaches an analogous, improved nipple/teat 1 (See abstract), wherein the teat may be shaped to be a cylindrical (see [0048]) thus the teat being an analogous cylindrical section, designed with a wall of constant thickness 50 and then on one side of a bisect of the circular wall (See Figure 9) there are strengthening ribs 52 placed to strengthen the wall 50 and reduce the bite force if the teat collapses (see [0046] which refers to [0043-0044]) wherein this construction allows the teat to be flexible while providing resistance to biting and external forces, but also ensures the baby has unimpeded feed (see end of [0009]). Furthermore, the thicker area of the teat/nipple 52 provides a first portion of the nipple having a first stiffness and a second portion of the nipple having a second stiffness (See Annotated Figure 11 below) that is lower than the first stiffness (where the first portion has a higher stiffness than the second portion because thickness is directly correlated with stiffness (see this website which discusses stiffness in relation to thickness: https://www.thefabricator.com/thefabricator/article/metalsmaterials/the-differences-between-stiffness-and-strength-in-metal#:~:text=Stiffness%20of%20a%20component%20is,strain%20at%20very%20small%20strains.&text=Stiffness%20is%20proportional%20to%20the%20cube%20of%20the%20thickness.), 

    PNG
    media_image1.png
    296
    677
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nipple 246 (See Figure 6) of Embleton to have the internal ribs 52 (and material properties of the nipple of Rees), providing a first portion having a first stiffness and a second portion of the nipple having a second stiffness that is lower than the first stiffness, the first portion disposed on a first side of a longitudinal plane bisecting the deformable nipple and the second portion disposed on a second side of the plane, as taught by Rees above in order to provide resistance to biting and external forces, and also ensure the baby has unimpeded feed when sucking (Rees [0009]).
Regarding claim 2, Embleton in view of Rees discloses the invention of claim 1 above.
Embleton discloses wherein the deformable nipple 220 includes a reinforcement member 52 (from Rees above) disposed on the first side of the longitudinal plane (see combination of Embleton and Rees in claim 1 above, see Annotated Figure 11 of Rees).
Regarding claim 3, Embleton in view of Rees discloses the invention of claim 2 above.
Embleton discloses the reinforcement member 52 (from Rees above) is disposed in the first chamber 244 (see Annotated Figure 11 of Rees, where the members 52 are disposed on 
Regarding claim 4, Embleton in view of Rees discloses the invention of claim 1 above.
Embleton discloses wherein the first portion of the deformable nipple 220 is configured to obstruct a cleft in a human mouth (as combined, the construction of Embleton in view of Rees is capable of obstructing a cleft as Rees has modified the nipple 220 to have a first portion with increased thickness/stiffness which is capable of interacting with a cleft).
Regarding claim 5, Embleton in view of Rees discloses the invention of claim 1 above.
Embleton discloses a nipple shield 216 (see Figures 5-8 and [0088]; “breast shield 216”) wherein the shield 216 is configured to seal against a human breast [0088].
Regarding claim 6, Embleton in view of Rees discloses the invention of claim 1 above.
Embleton discloses wherein the deformable nipple 220 is configured such that compression of the first portion (portion of nipple with reinforcements form Rees) of the chamber 244 expels fluid through the outlet 260 from the first portion of the chamber 244 ([0099] nipple member 246 is sucked by a baby the milk with flow through the outlet 260; also see [0098] where it is said that compression pressure is applied by the baby’s mouth), and expansion of the first portion of the chamber 244 draws fluid into the first portion of the chamber 244 through the check valve 218-1 ([0093] the one way valve 218-1 is sealed when baby is sucking, so when the chamber 244 is uncompressed (not sucked) and is thus expanding the valve open thus allowing milk (fluid) into the infant chamber 244 (first chamber 244) through the one way valve 218-1).
Regarding claim 14, Embleton discloses a method of using a breastfeeding device 200, comprising [0026, 0087]:
sealing the breastfeeding device against a human breast ([0026] “positioning the breast shield member over a breast”), 
the breastfeeding device 200 including:

a second end 224 (maternal chamber 224) defining an inlet through which fluid can flow into the first chamber 244 (see [0092, 0094] wherein milk flows from the maternal chamber into the second chamber 248 and then the first chamber 244), and 
the tip 260 defining an outlet through which fluid can exit the deformable nipple 220 (see [0099]), the second section 248 having a transverse dimension that is greater than a diameter of the first cylindrical section (246) (see Figures 7-8 wherein the section 248 has a transverse dimension greater than the diameter of the first cylindrical section 246); and 
a check valve 218-1 (the left indicated check valve 218 indicated in Figure 6 at the intersection of chamber 244 and 248 henceforth 218-1, see [0092-0093], wherein this is a one-way valve which is synonymous with “check valve”) disposed in the deformable nipple 220 between the first cylindrical section (246) and the second section 248 (see [0093] wherein the check valve 218-1 is between these sections 244 (246) and 248) to define the first chamber 244 between the check valve 218-1 and the outlet 260 (See Figure 6), and the second chamber 248 between the check valve 218-1 and the inlet 224, wherein the check valve 218-1 is configured to admit fluid into the first chamber 244 but prevent fluid from leaving the first chamber 244 
 deforming the deformable nipple 220 from a first state to a second state (when baby is not sucking will cause the nipple to deform when stopped [0093]) to cause fluid (milk) to flow into the first chamber 244 through the check valve 218-1 ([0092] valve will be able to open and let milk into the chamber 244 when not being sucked [0093]); and 
deforming the deformable nipple 220 from the second state to the first state (sucking the nipple 220 [0093] will compress the nipple 220) to cause fluid (milk) to flow out of the first chamber 244 through an aperture 260 in the deformable nipple 220 [0093, 0099].
Embleton does not disclose a first portion of the first cylindrical section having a first stiffness and a second portion of the nipple having a second stiffness that is lower than the first stiffness, the first portion disposed on a first side of a longitudinal plane bisecting the deformable nipple and the second portion disposed on a second side of the plane.
However, Rees teaches an analogous, improved nipple/teat 1 (See abstract) wherein the teat may be shaped to be a cylindrical (see [0048]) thus the teat being an analogous cylindrical section, designed with a wall of constant thickness 50 and then on one side of a bisect of the circular wall (See Figure 9) there are strengthening ribs 52 placed to strengthen the wall 50 and reduce the bite force if the teat collapses (see [0046] which refers to [0043-0044]) wherein this construction allows the teat to be flexible while providing resistance to biting and external forces, but also ensures the baby has unimpeded feed (see end of [0009]). Furthermore, the thicker area of the teat/nipple 52 provides a first portion of the nipple having a first stiffness and a second portion of the nipple having a second stiffness (See Annotated Figure 11 below) that is lower than the first stiffness (where the first portion has a higher stiffness than the second portion because thickness is directly correlated with stiffness (see this website which discusses stiffness in relation to thickness: https://www.thefabricator.com/thefabricator/article/metalsmaterials/the-differences-between-
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nipple 246 (See Figure 6) of Embleton to have the internal ribs 52 (and material properties of the nipple of Rees), providing a first portion having a first stiffness and a second portion of the nipple having a second stiffness that is lower than the first stiffness, the first portion disposed on a first side of a longitudinal plane bisecting the deformable nipple and the second portion disposed on a second side of the plane, as taught by Rees above in order to provide resistance to biting and external forces, and also ensure the baby has unimpeded feed when sucking (Rees [0009]).
Regarding claim 15, Embleton in view of Rees discloses the invention of claim 14 above.
Embleton further discloses where deforming the deformable nipple 220 from the second state to the first state includes compressing the deformable nipple 220 (sucking the nipple 220 causes compression) [0093, 0099].
Regarding claim 16, Embleton in view of Rees discloses the invention of claim 15 above.
Embleton further discloses where deforming the deformable nipple 220 from the first state to the second state includes releasing the deformable nipple 220 to permit the deformable nipple 220 to expand ([0093] valve 218-1 is sealed (closed) when sucking, so when baby stops sucking then valve is allowed to open and allow milk in as disclosed in [0092], wherein when not sucked the nipple while inherently expand after having been compressed during sucking (which occurs as seen in [0098])).
Regarding claim 17, Embleton in view of Rees discloses the invention of claim 15 above.
Embleton in view of Rees further discloses where the deformable nipple 220 includes a reinforcement member 52 (internal ribs 52, see combination of Rees in claim 14 above) and compressing the deformable nipple 220 includes laterally moving a lower side of the deformable nipple 220 towards the reinforcement member 52 (in this construction of Rees the ribs 52 when compressed will meet the inner wall of the opposing wall (see Rees [0043] which provides related description for Figure 11 of Rees according to Rees [0046]), so essentially when compressed the nipple will laterally move the walls of the ribs 52 and the opposing wall together [0043]).
Claims 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embleton (US 20160256618 A1) in view of Rees (US 20120074090 A1) in view of Vaserman (US 20090314735 A1).
Regarding claim 7, Embleton in view of Rees discloses the invention of claim 1 above.
Embleton in view of Rees does not disclose a biasing member disposed in the deformable nipple.
However, Embleton does disclose firstly wherein there may be a second one-way (check) valve 218-2 (the right indicated valve 218 in Figure 6 placed at the intersection of 248 and 224, and see [0093] wherein there may be a second valve 218 at this section, henceforth 218-2).
Furthermore, Embleton discloses that the valve 218-1 is closed when the baby is sucking [0093] such that the baby may more easily remove milk from the nipple 246. As such, during this time period the second valve 218-2 is preferably open to allow the applied vacuum to applied to the breast for milk (see [0092] wherein when 218 is closed then the vacuum in chamber 248 should be applied to the breast in the maternal chamber 224), and then this 
As such, Vaserman teaches an analogous nipple 22 for feeding (See Figure 5 and [0056] also see Abstract) with an analogous check (one-way) valve 62 (Figure 5) comprised of valve elements 56 and 58 and a spring 63 wherein the valve opens with negative pressure ([0061] and is closed via the spring 63 when the pressure increases [0062]). Wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve 218-2 of Embleton to be constructed of the valve 62 of Vaserman as the valve of Vaserman would provide equivalent and predictable function in providing a valve that would open with negative pressure when applied and closed when there is a lack of pressure (Vaserman [0061-0062]) which is the function that Embleton also requires as discussed above for use with its vacuum assist (see Embleton [0092]). 
Also thus as combined, Embleton discloses a biasing member 63 (spring 63, see 112f above) in the deformable nipple 220.
Regarding claim 8, Embleton in view of Rees in view of Vaserman discloses the invention of claim 7 above.
Embleton discloses a second check valve 218-2 in the second chamber 248 (right side 218 in Figure 6, see [0093] wherein there may be a second valve 218 at this section, henceforth 218-2, in the second chamber 248).
Regarding claim 18, Embleton in view of Rees discloses the invention of claim 15 above.
Embleton in view of Rees does not disclose where the deformable nipple includes a biasing member disposed between the check valve and a second check valve and compressing the deformable nipple includes longitudinally moving the second check valve towards the check valve.

Furthermore, Embleton discloses that the valve 218-1 is closed when the baby is sucking [0093] such that the baby may more easily remove milk from the nipple 246. As such, during this time period the second valve 218-2 is preferably open to allow the applied vacuum to applied to the breast for milk (see [0092] wherein when 218 is closed then the vacuum in chamber 248 should be applied to the breast in the maternal chamber 224), and then this means when the baby is not sucking valve 218-1 is open to thus allow milk to enter the first chamber 244.
As such, Vaserman teaches an analogous nipple 22 for feeding (See Figure 5 and [0056] also see Abstract) with an analogous check (one-way) valve 62 (Figure 5) comprised of valve elements 56 and 58 and a spring 63 wherein the valve opens with negative pressure ([0061] and is closed via the spring 63 when the pressure increases [0062]). Wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve 218-2 of Embleton to be constructed of the valve 62 of Vaserman as the valve of Vaserman would provide equivalent and predictable function in providing a valve that would open with negative pressure when applied and closed when there is a lack of pressure (Vaserman [0061-0062]) which is the function that Embleton also requires as discussed above for use with its vacuum assist (see Embleton [0092]). 
Also thus as combined, Embleton discloses a biasing member 63 (spring 63, see 112f above) in the deformable nipple 220, wherein this biasing member 63 is between the check valve 218-1 and check valve 218-2 (as seen in Vaserman Figure 5, the biasing member 63 is on the side closer to the milk outlet of the nipple 22 and as such is between the valves 218), and compressing the deformable nipple 220 includes longitudinally moving the second check valve 
Regarding claim 19, Embleton in view of Rees discloses the invention of claim 15 above.
Embleton in view of Rees does not disclose where the deformable nipple includes a biasing member disposed between the check valve and a second check valve.
However, Embleton does disclose firstly wherein there may be a second one-way (check) valve 218-2 (the right indicated valve 218 in Figure 6 placed at the intersection of 248 and 224, and see [0093] wherein there may be a second valve 218 at this section, henceforth 218-2).
Furthermore, Embleton discloses that the valve 218-1 is closed when the baby is sucking [0093] such that the baby may more easily remove milk from the nipple 246. As such, during this time period the second valve 218-2 is preferably open to allow the applied vacuum to applied to the breast for milk (see [0092] wherein when 218 is closed then the vacuum in chamber 248 should be applied to the breast in the maternal chamber 224), and then this means when the baby is not sucking valve 218-1 is open to thus allow milk to enter the first chamber 244.
As such, Vaserman teaches an analogous nipple 22 for feeding (See Figure 5 and [0056] also see Abstract) with an analogous check (one-way) valve 62 (Figure 5) comprised of valve elements 56 and 58 and a spring 63 wherein the valve opens with negative pressure ([0061] and is closed via the spring 63 when the pressure increases [0062]). Wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Also thus as combined, Embleton discloses a biasing member 63 (spring 63, see 112f above) in the deformable nipple 220, wherein this biasing member 63 is between the check valve 218-1 and check valve 218-2 (as seen in Vaserman Figure 5, the biasing member 63 is on the side closer to the milk outlet of the nipple 22 and as such is between the valves 218).
Embleton in view of Rees does not explicitly disclose the nipple is laterally compressed.
However, when a baby is sucking/compressing nipple 220 then it would be obvious to understand that if the nipple 220 is compressed the nipple will be compressed laterally if the baby’s sucking includes the baby’s tongue pushing on the underside of the nipple 220 and pressing the top of the nipple against the palate of the mouth (which is a known form of sucking by baby biology) thereby causing lateral compression of the nipple 220.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that compressing the nipple 220 (Embleton [0098], compression applied by baby) includes the nipple being laterally compressed.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Embleton (US 20160256618 A1) in view of Rees (US 20120074090 A1) in view of Busnel (US 5673806 A) (ALTERNATE).
Regarding claim 7, Embleton discloses the invention of claim 1 above.
Embleton in view of Rees does not disclose a biasing member (spring) disposed in the nipple.
However, Busnel teaches an analogous nipple 5 (See Figure 1, abstract) comprising a biasing member (spring) 10 disposed in the nipple (See Figure 1) to allow the analogous nipple 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nipple end 246 of Embleton to have a spring 10 (biasing member) to be disposed within the nipple 220 to allow the analogous nipple 5 to have increased stretching when sucked on and return back to the initial position when not sucking (Busnel Col. 3 lines 21-26).
Regarding claim 8, Embleton in view of Rees in view of Busnel discloses the invention of claim 7 above.
Embleton discloses a second check valve 218-2 in the second chamber 248 (right side 218 in Figure 6, see [0093] wherein there may be a second valve 218 at this section, henceforth 218-2, in the second chamber 248).
Claim 9-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embleton (US 20160256618 A1) in view of Vaserman (US 20090314735 A1) in view of Busnel (US 5673806 A).
Regarding claim 9, Embleton discloses a cleft feeding device 200 for breastfeeding (See Figures 5-8) ([0087] breastfeeding device, implicitly capable of being used with a baby with cleft even if it’s not used well), comprising: 
a nipple shield 216 (see Figures 5-8 and [0088]; “breast shield 216”) configured to seal against a human breast (see [0088]); 
a flexible nipple 220/246 extending from the nipple shield 216 (See Figures 7-8) (see [0099] wherein the nipple 220 may be formed from silicone material which is commonly known in the art to be inherently flexible);
a check valve 218-1 (the left indicated check valve 218 indicated in Figure 6 at the intersection of chamber 244 and 248 henceforth 218-1, see [0092-0093], wherein this is a one-way valve which is synonymous with “check valve”), where the check valve 218-1 and a flexible 
 a second check valve (the right indicated valve 218 in Figure 6 placed at the intersection of 248 and 224, and see [0093] wherein there may be a second valve 218 at this section, henceforth 218-2), the second check valve 218-2 and a flexible section portion 220 of the nipple 220/246 form a second chamber 248 (See Figures 5-8 and [0094-0097] and [0093] wherein the second check valve 218-2 is placed at the intersection of 248 and 224 and is attached to nipple 220/246 and this chamber 248 functions to move milk from the breast into the first chamber 244), 
where the second portion 220 of the nipple 220/246 is configured to deform (see [0099] wherein the nipple 220/246 is made of silicone, and thus is capable of deforming) (sucking the nipple 220 [0093] will compress the nipple 220) to decrease the volume of the second chamber 248 relative to a first volume when the second portion 220 of the nipple 220/246 is in an undeformed state (as the volume of the chamber 248 includes herein the volume of the second 
Embleton does not disclose a biasing member disposed in the nipple, the biasing member configured to bias the check valve and the second check valve away from each other.
However, Embleton does disclose firstly wherein there may be a second one-way (check) valve 218-2 (the right indicated valve 218 in Figure 6 placed at the intersection of 248 and 224, and see [0093] wherein there may be a second valve 218 at this section, henceforth 218-2).
Furthermore, Embleton discloses that the valve 218-1 is closed when the baby is sucking [0093] such that the baby may more easily remove milk from the nipple 246. As such, during this time period the second valve 218-2 is preferably open to allow the applied vacuum to applied to the breast for milk (see [0092] wherein when 218 is closed then the vacuum in chamber 248 should be applied to the breast in the maternal chamber 224), and then this means when the baby is not sucking valve 218-1 is open to thus allow milk to enter the first chamber 244.
As such, Vaserman teaches an analogous nipple 22 for feeding (See Figure 5 and [0056] also see Abstract) with an analogous check (one-way) valve 62 (Figure 5) comprised of valve elements 56 and 58 and a spring 63 wherein the valve opens with negative pressure ([0061] and is closed via the spring 63 when the pressure increases [0062]). Wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve 218-2 of Embleton to be constructed of the valve 62 of Vaserman as the valve of Vaserman would provide equivalent and predictable function in providing a valve that would open with negative pressure when applied and closed when there is a lack of pressure (Vaserman [0061-0062]) which is the function that Embleton also requires as discussed above for use with its vacuum assist (see Embleton [0092]). 

Embleton in view of Rees does not disclose the biasing member that is disposed in the nipple being configured to bias the second portion of the nipple toward an undeformed state.
However, Busnel teaches an analogous nipple 5 (See Figure 1, abstract) comprising a biasing member (spring) 10 disposed in the nipple (See Figure 1) to allow the analogous nipple 5 to have increased stretching when sucked on and return back to the initial position when not sucking (Col. 3 lines 21-26), wherein this is biasing the nipple toward an “undeformed state” (initial position).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nipple 220/246 and the biasing member 63 that is disposed in the nipple 220/246 of Embleton in view of Vaserman to further have the function of analogous spring 10 (biasing member) of Busnel to be configured to bias the nipple 220/246 (thus including the second portion 220) toward an undeformed state as taught by Busnel to allow the analogous nipple to have increased stretching when sucked on and return back to the initial position when not sucking (Busnel Col. 3 lines 21-26).
Regarding claim 10, Embleton in view of Vaserman in view of Busnel discloses the invention of claim 9 above.
Embleton (embodiment 200) in view of Vaserman and Busnel does not disclose the nipple and the shield are integrally formed, but it should be noted that “assembly 200 is structurally and/or functionally similar to assembly 10 and/or 100” [0087].

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shield 216 and nipple 220/246 to be integral as the construction of embodiment 200 is similar to that of embodiment 100 and Embleton provides this as an alternate design choice.
Regarding claim 20, Embleton in view of Vaserman in view of Busnel discloses the invention of claim 9 above.
Embleton in view of Vaserman and Busnel discloses wherein the biasing member 63 (spring 63 of Vaserman, see combination of claim 9 above) is interposed between the check valve 218-1 and the second check valve 218-2 (as seen in Vaserman Figure 5, the biasing member 63 is on the side closer to the outlet of the nipple 22/220 and as such is between the valves 218 because the valve 218-2 structure is on the side away from the nipple outlet and valve 218-1 is nearer the nipple outlet, again see Figures 5-6).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embleton (US 20160256618 A1) in view of Vaserman (US 20090314735 A1) in view of Busnel (US 5673806 A) in view of Rees (US 20120074090 A1).
Regarding claim 11, Embleton in view of Vaserman in view of Busnel discloses the invention of claim 9 above.
Embleton in view of Vaserman and Busnel does not disclose a reinforcement member extending along a longitudinal axis of the nipple.
However, Rees teaches an analogous, improved nipple/teat 1 (See abstract) wherein the teat may be shaped to be a cylindrical (see [0048]) thus the teat being an analogous cylindrical section, designed with a wall of constant thickness 50 and then on one side of a bisect of the circular wall (See Figure 9) there are strengthening ribs 52 placed to strengthen the wall 50 and reduce the bite force if the teat collapses (see [0046] which refers to [0043-0044])  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nipple 220/246 of Embleton to have the internal ribs 52 (and material properties of the nipple of Rees) extending along a longitudinal axis of the nipple as taught by Rees above in order to provide resistance to biting and external forces, and also ensure the baby has unimpeded feed (Rees [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        3/1/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/10/2022